Order entered March 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00152-CV

                                   LINDA HART, Appellant

                                                V.

                  AHEAD OF THE REST PLUMBING, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-12160

                                            ORDER
       Before this Court is appellant’s March 11, 2015 “Brief in support of mandamus and

motion to add parties and claims for just adjudication due to nexus of parties, transactions, series

of transactions, patterns of behavior and legal issues.” We DENY the motion.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE